Title: From Thomas Jefferson to Francis Eppes, 5 February 1785
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Paris, Feb. 5. 1785

By the Marquis Fayette, who arrived here the 26th of Jan., I received yours of Sept. 16th, informing me of the illness of our children, and at the same time one from Dr. Currie, of Nov. 20th, mentioning its fatal termination. It is in vain to endeavor to describe the situation of my mind; it would pour balm neither into your wounds nor mine; I will therefore pass on from the subject. I wrote you by the last packet, of Jan. 13th, on the subject of the money which had been voted me by the Assembly. I find now, by your letter, that it cannot be reserved for the purpose I had in contemplation, and therefore wish you to call for and apply it as shall be most  requisite, should Mr. Madison not have used it as I offered to him. When I look over the list of my debts as they stood at my departure from Virginia, and consider that Key has had the crop of 1783, and by this time that of 1784, I cannot but hope that with the aid abovementioned from the treasury, all very urging claims may be satisfied. I have a lot in Richmond, by the waterside, bought of Col. Byrd, to the sale of which I should have no objection; the purchaser undertaking to obtain the title from Mr. Carter, which has never yet been completely done. Europe presents nothing new. We are still hanging between peace and war, as heretofore, unable to conjecture which will take place. The depredations of the piratical States on our commerce is the most interesting circumstance to us. This can only be prevented by war or tribute. If the latter, it will not be light. Mr. Short is here, and well. Patsy enjoys perfect health; but I cannot recover mine. I am, however, so much better than I have been that I hope soon to be well. Perhaps this gloomy and damp climate may disappoint my hopes. Present me affectionately to Mrs. Eppes, who will kiss my dear, dear Polly for me. Oh! could I do it myself! Give our love, also, to the children, and be assured of the sincerity with which I am, dear sir, Your affectionate friend and servant,

Th. Jefferson


P.S. I must beg the favor of you never to send a letter by any conveyance but the French packet. If your letters leave Richmond by the first of the month, addressed to the care of Neill Jamieson, in New York, they will reach that in time to come by the packet of that month; and we are sure of receiving them, submitting only to their being privately read by the postmaster, as is the case in every country in Europe; should there at any time be anything which ought not to be read by any other, it will be necessary to desire Mr. Jamieson to confide it to some passenger who will put it into my own hand. By the French packet I shall receive your letters in seven weeks from their date.

